Citation Nr: 0414162	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied entitlement to 
service connection for asbestosis.  The veteran perfected a 
timely appeal of this determination to the Board.

In September 2003, the veteran, accompanied by his 
representative, testified at a videoconference hearing 
conducted before the undersigned Acting Veteran's Law Judge.

The Board notes that the issue in this case was previously 
limited to the question of entitlement to service connection 
for asbestosis.  In light of the veteran's statements and 
testimony, as well as the medical evidence of record, which 
reflects that he has expanded his claim for service 
connection for include any respiratory disability that might 
be related to his in-service exposure to asbestos the Board 
has recharacterized this issue as identified on the title 
page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran and his representative contend that the veteran 
suffers from a respiratory disorder, to include asbestosis, 
which was incurred or aggravated by in-service exposure to 
asbestos.  Based on a review of the claims folder, however, 
the Board finds that before it can consider this issue, 
further development is required.

In this case, the Board notes that during the veteran's 
period of active duty in the Air Force, the veteran served as 
a supply systems specialist and also as a material facilities 
specialist.  As part of his duties, the veteran states that 
he maintained material storage and distribution of aircraft 
parts, which included the installation of fire retardant 
packing material in metal storage bins; he also reports 
assisting with hazardous material and waste disposal in the 
work center.  In addition, the veteran states that he was 
assigned to a work detail that dismantled World War II 
vintage barracks.  The veteran testified that this work 
included tearing out insulation, wallboard, flooring and tile 
in the interiors of these structures.  

In this regard, VA acknowledges that some of the major 
occupations involving exposure to asbestos include, among 
others, insulation work and demolition of old buildings.  See 
Veterans Benefits Administration Manual M21-1, part VII, 
(Manual) paragraph 7.21(b)(1).  The Board also notes that 
high exposure to asbestos and a high prevalence of disease 
have been noted in insulation workers.  Id. at 7.21(b)(2).  
Many of these people have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  Id.   

Based on the foregoing, therefore, it is likely that the 
veteran was exposed to asbestos during service.  That is not 
the end of the question, however, as VA must also determine 
whether the veteran has been diagnosed as having an asbestos-
related lung disorder, or other lung or respiratory 
disability that is related to or had its onset during service 
or within a presumptive period, and whether there is medical 
evidence linking the veteran's current lung condition to 
service.  In this case, the veteran has not, to date, been 
diagnosed with asbestosis.  He has, however, been found to 
have developed left basilar atelectasis and has been 
diagnosed as having a mild restrictive lung illness.  And 
although not definitive, two of the veteran's private 
physicians have suggested that the veteran's current lung 
condition may be related to his in-service exposure to 
asbestos.  Indeed, in an October 2000 report, one of his 
private examiners, Dr. Michael S. Schroering, pointed out 
that the veteran had no risk factor for his mild restrictive 
lung disease other than his asbestos exposure.

In light of the above, the Board concludes that the veteran 
has expanded his claim of service connection for asbestosis, 
to include service connection for any current lung condition 
that may have developed as a result of in-service exposure to 
asbestos.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. 
Cir. 2004); see also Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000).  

Accordingly, this claim must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination to determine whether it is at least as likely as 
not that his current respiratory disability is related to or 
had its onset during service, or, if applicable, within one 
year of his discharge.  And in the accompanying report, the 
examiner must comment on the reports of the veteran's private 
physicians indicating that his current condition may have 
been caused by his in-service exposure to asbestos.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003). 

Prior to affording the veteran a pertinent VA examination, 
the RO must make sure that all the relevant records have been 
obtained.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2003).  A review of the claims folder 
shows that the veteran has been receiving regular treatment 
from a private physician at the Fairmont Clinic in Fairmont, 
West Virginia.  The claims folder, however, contains no 
records from this facility dated after November 2001.  On 
remand, therefore, the RO should update the claims file and 
request that the veteran's medical and treatment records from 
this facility, dated from November 2001 to the present, be 
associated with the file.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any 
respiratory or lung conditions.  This 
should specifically include medical and 
treatment records from Dr. Michael S. 
Schroering, or any other examiner at the 
Fairmont Clinic, Fairmont, West Virginia, 
dated from November 2001 to the present.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any lung 
or respiratory condition found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any lung 
or respiratory condition found to be 
present.  If the examiner diagnoses the 
veteran as having a lung or respiratory 
condition, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disability was caused by or had its onset 
during service.  The examiner should also 
state whether it is at least as likely as 
not that the veteran has any lung or 
respiratory condition that was caused or 
aggravated by the veteran's in-service 
exposure to asbestos.  In offering the 
latter assessment, the examiner should 
specifically comment on the opinions of 
the veteran's two primary private 
physicians indicating a possible 
relationship between the veteran's in-
service exposure to asbestos and his 
current respiratory condition.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


